Title: General Orders, 15 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Tuesday October 15th 1782
                     Parole Williamsburgh
                     Countersigns Richmond, Hampton.
                  
                  For the day tomorrow Brigadier Genl PattersonMajor PorterMajor OlneyBrigade Major WalkerQuarter Master Williams
                  The Jersey & 2d Massachusetts Brigades, will give the Guards &ca for the day tomorrow.
                  The days being much decreased in length and mornings grown colder, the troop untill further orders is not to beat ’till 9 o’clock.
                  The Commander in chief directs the army to be informed that in consequence of instructions from the superintendent of Finance, the honorable Mr Cornell hath entered into a Contract with Messrs Wadsworth & Carter to supply the Main army, the Garrison of West Point and its dependences with rations of provisions from the 16th instant untill the last day of December next inclusive.
                  All applications for provisions are therefore to be made to them or their agents; and no receipts, or vouchers for the Delivery of Provisions are to be given except to them or persons issuing under their authority.  The aforesaid Contractors Wadsworth & Carter are to have the use of all Commissarys store houses, Scales & weights belonging to the public in this department, they taking care that the property of the former Contractors be as little injured thereby as possible.
               